DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Pre-Appeal Brief filed March 7, 2022.  Claims 1-4, 7-14, and 17-20 are pending in this case.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses as follows –

Dill et al (US 2015/0032626) teaches a message processing server (abs) comprising:
a memory storing a token database tokens, each said token including a plurality of encrypted data layers, a primary one of the encrypted data layers including a first encrypted data layer and a reference data value, the first of the encrypted data layers including a second of the encrypted data layers and a first data pointer, the second encrypted data layer including a second data pointer; (abs, par 104, 33, 35) 
Babonneau et al (US 2007/0058548) teaches that the tokens are multi-layer tokens (par 60).
Mont et al (US 2003/0056108) teaches receiving from a communications device an authentication request identifying a first data value. (par 33-46)
Mont teaches without exposing the reference data value outside the message processor, decrypting the primary encrypted data layer of one of the multi-laver tokens with a master cryptographic key. (par 22, claim 30)
Mont teaches validating the authentication request from the first data value and the reference data value. (par 33-46)
Mont teaches validating the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising the second data value. (par 33-46)
Mont teaches validating the second data pointer of the second decrypted data layer. (par 33-46)
Mont teaches a first authorization message including a first cryptographic key and a second data value. (par 33-46)
Annan teaches receiving confirmation of the second data pointer pointing to a database entry comprising a maximum data value not less than the third data value. (par 73-74)
Annan (US 2010/0106649) teaches a second communications channel, the second communications channel being distinct from the first communications channel. (par 16-25).
However, the prior art does not teach receiving, via a first communications channel, a first authorization message, deriving a first decrypted data layer from the one multi-layer token by decrypting the first encrypted data layer with the first cryptographic key, receiving a second authorization message including a second cryptographic key and a third data value, deriving a second decrypted data layer from the one multi-layer token by decrypting the second encrypted data layer of the first decrypted data layer with the second cryptographic key. 
For these reasons, independent claims 1 and 11 and their dependent claims 2-4, 7-10, 12-14, and 17-20 are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685